729 N.W.2d 839 (2007)
Traci WEBBER, Personal Representative of the Estate of Janie L. Webber, Deceased, Plaintiff-Appellee,
v.
George HILBORN, and Hilborn & Hilborn, P.C., Defendants-Appellants.
Docket No. 132174. COA No. 267582.
Supreme Court of Michigan.
April 20, 2007.
*840 On April 11, 2007, the Court heard oral argument on the application for leave to appeal the August 17, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE the portion of the judgment of the Court of Appeals holding that the plaintiff adequately stated a prima facie case of legal malpractice, REINSTATE the order of the Oakland Circuit Court granting summary disposition to the defendants pursuant to MCR 2.116(C)(8), and REMAND this case to the trial court for a determination of whether further amendment of the complaint to allege proximate cause would be futile. MCR 2.116(I)(5). It is well established that in order to survive summary disposition of a legal malpractice claim, "a plaintiff `must show that but for the attorney's alleged malpractice, he would have been successful in the underlying suit.'" Charles Reinhart Co. v. Winiemko, 444 Mich. 579, 585-586, 513 N.W.2d 773 (1994), quoting Coleman v. Gurwin, 443 Mich. 59, 63, 503 N.W.2d 435 (1993). In this case, the plaintiff failed to allege any facts in either her original or her amended complaint showing that but for the defendants' negligence, she would have prevailed in the underlying suit. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.